                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   TOTAL RECALL TECHNOLOGIES,                                   No. C 15-02281 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                                                                                           ORDER ON ADMINISTRATIVE
                               For the Northern District of California




                                                                         12   PALMER LUCKEY and OCULUS VR,                                 MOTION TO FILE
                                                                         13   LLC, as successor-in-interest to Oculus VR,                  UNDER SEAL
                                                                              Inc.,
                                                                         14                  Defendants.
                                                                         15                                               /

                                                                         16          In our circuit, courts start with a “strong presumption in favor of access” when deciding
                                                                         17   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
                                                                         18   2006) (citation omitted). To seal records in connection with a “dispositive” motion or a motion
                                                                         19   that “more than tangentially relate[s] to the merits of a case,” “compelling reasons supported by
                                                                         20   specific factual findings that outweigh the general history of access and the public policies
                                                                         21   favoring disclosure” are required. See id. at 1178–79 (quotations and citations omitted); see
                                                                         22   also Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). A
                                                                         23   particularized showing of “good cause” under Federal Rule of Civil Procedure 26(c), however,
                                                                         24   suffices to warrant sealing in connection with a non-dispositive motion. Kamakana, 447 F.3d at
                                                                         25   1179–80.
                                                                         26          Civil Local Rule 79-5 requires that administrative motions to file under seal be
                                                                         27   accompanied by “[a] declaration establishing that the document sought to be filed under seal, or
                                                                         28   portions thereof, are sealable.” For example, “[t]he publication of materials that could result in
                                                                              infringement upon trade secrets has long been considered a factor that would overcome [the]
                                                                          1   strong presumption” in favor of access and provide compelling reasons for sealing. Apple Inc.
                                                                          2   v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011). Compelling reasons may also warrant
                                                                          3   sealing for “sources of business information that might harm a litigant’s competitive standing,”
                                                                          4   especially where the public has “minimal interest” in the information because it “is not
                                                                          5   necessary to the public’s understanding of the case.” See Nixon v. Warner Commc’ns, Inc., 435
                                                                          6   U.S. 589, 598 (1978); Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1221–22 (Fed.
                                                                          7   Cir. 2013) (applying the law of our circuit).
                                                                          8          In our district, “[r]eference to a stipulation or protective order that allows a party to
                                                                          9   designate certain documents as confidential is not sufficient to establish that a document, or
                                                                         10   portions thereof, are sealable.” Moreover, administrative motions to file under seal must “be
                                                                         11   narrowly tailored to seek sealing only of sealable material.” C.L.R. 79-5. Supporting
United States District Court
                               For the Northern District of California




                                                                         12   declarations may not rely on vague boilerplate language or nebulous assertions of potential
                                                                         13   harm but must explain with particularity why any document or portion thereof remains sealable
                                                                         14   under the applicable legal standard. Requests not narrowly tailored to seek sealing only of
                                                                         15   sealable material as required by Civil Local Rule 79-5 shall be denied.
                                                                         16          Here, plaintiff does exactly that. Plaintiff moves to file three exhibits in their entirety
                                                                         17   under seal (Exh. I, Exh. M, Exh. N) and one line in their opposition brief (Dkt. No. 248 at 5)
                                                                         18   “because Defendants have designated the information confidential and/or highly confidential”
                                                                         19   (Dkt. No. 247). No other reason is provided. Sealing an exhibit in full is not narrowly tailored
                                                                         20   and therefore does not comport with Local Rule 79-5. Because the single sentence in the
                                                                         21   opposition brief sought to be sealed is predicated on information contained in one of the
                                                                         22   exhibits, there is no reason to keep that information under seal if the exhibit becomes public.
                                                                         23          This order therefore DENIES plaintiffs’ administrative motion to seal in full. Unless a
                                                                         24   party submits a narrowly tailored redacted version of the exhibits plaintiff wished to seal by
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
                                                                          1   MARCH 13 at NOON, plaintiff shall file the un-redacted versions of the exhibits on the public
                                                                          2   docket by MARCH 14 at NOON.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: March 7, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                          7                                                           UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             3
